DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 2, 4-8, 10, 12, 13, 16, 18, 21, 22, 24, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to include “wherein the second section of the upper dome includes a fourth region in the center of the upper dome, and a fifth region between the third region of the first section and the fourth region of the second section, and wherein the fourth region has a thickness greater that the fifth region” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 7785419 to Tateishi et al in view of United States Patent No. 5226967 to Chen and United States Patent No. 5085887 to Adams et al.is presented below.
	The Examiner notes that the broad language presented in the claims in reference to regions and sections have been interpreted as per the limitations presented in the claims. However, first/second regions or sections or portions thereof are considered to be any region, section, or portion thereof that is generally shown or described in the prior art, there being a lack of material structure to define said regions, sections, or portions other than shape, positioning, or arrangements within the dome, liner or ring in the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 6, 7, 8, 12, 13, 16, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7785419 to Tateishi et al in view of United States Patent No. 5226967 to Chen and United States Patent No. 5085887 to Adams et al.
In regards to Claim 1, Tateishi teaches a semiconductor process chamber (epitaxial reactor 1 Fig. 1) comprising: a susceptor 9; a base plate 3b (external wall outer layers) surrounding the susceptor 9; an upper clamp ring 7a coupled to an upper surface of the base plate; a lower clamp ring 7b coupled to a lower surface of the base plate; a liner 3a (inner layer of external wall) on an inner sidewall of the base plate; a lower dome 6 extending from the base plate and the lower clamp ring 7b and covering a lower surface of the susceptor 9; and an upper dome 5 extending from the base plate and the upper clamp ring 7a and covering an upper surface of the susceptor 9:

    PNG
    media_image1.png
    501
    630
    media_image1.png
    Greyscale


 the upper dome 5 comprising: a first section coupled between the base plate and the upper clamp ring; and a second section extending from the first section and more transparent than the first section, wherein the first section includes a first region disposed between the base plate and the upper clamp ring, a second region extending from the first region, overlapping the liner completely in a plan view and having a lower surface contacting an upper surface of the liner (as the second section is overlaps 3a and the lower portion of 3a), and a third region extending from the second region with a decreasing thickness in a direction 2away from the second region, and wherein the lower surface of the second region is coplanar with a lower surface of the first region, as shown below:

    PNG
    media_image2.png
    645
    674
    media_image2.png
    Greyscale

wherein there is a boundary between the first section and the second section is, wherein the second section of the upper dome includes a fourth region in the center of the upper dome/middle of the dome (as it is the middle of the dome), and a fifth region between the third region of the first section and the fourth region of the second section (Col. 4 line 25-Col. 9 line 44):

    PNG
    media_image3.png
    645
    525
    media_image3.png
    Greyscale


 Tateishi does not expressly teach that the fourth region has a thickness greater that the fifth region or that the second section includes a portion positioned at a higher level than the first section.  
Chen teaches a plasma processing apparatus for processing a semiconductor wafer Fig. 2, 8 where the upper window 18 can have many different shapes, such as a uniform thickness in Fig. 4, or a step-wise increased thickness (as shown in Fig. 7), or a thickness that is curved to be greater in the middle than in the peripheral edge (as shown in Fig. 8), and a thickness that is slanted to be greater in the middle than in the edge (as shown in Fig. 9, Col. 5 line 56-Col. 6 line 62). Chen teaches a thickened central portion of the window can be inside or outside of the chamber 12, and that different characteristic cross sections, configurations, materials, and window thicknesses may be found to be more efficacious for particular applications (Col. 6 lines 56-62).
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the window in terms of thickness that would tend to point toward the non-obviousness of freely selecting any of the shapes of Chen.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. 
Moreover, as Chen teaches that the upper chamber dome/window can be flat, or curved and that the thickened central portion can be on the outside of the chamber (so that the curve is on top), Chen expressly teaches that a window of a wafer treatment chamber can have many different shapes such that it is it is considered obvious to one of ordinary skill in the at before the effective filing date to have modified the window/dome of Tateishi to have a thickness that is greater in the middle on the outside of the chamber as per the teachings of Chen, thus resulting in a portion that has a second section that has a higher portion than the first section.
Tateishi in view of Chen do not expressly teach that the boundary is positioned at a higher level than an upper end of the second region or that a second section has a portion that is positioned at a higher level than the first section.
Adams teaches a window 12 Fig. 1-2C which has a peripheral flange 12F and a central window 12W, the flange and window forming and overall boundary 22S, which is a support interface, which confines the thermal expansion of the window with a specific radius of curvature, the curvature also providing a sufficient bow to withstand window pressure differentials between room temperature and high temperatures and high and low pressures (Col. 2 line 64-Col. 5 line 59). The boundary/interface 22S is positioned at the top portion of the flange with the curved window, such that the top portion of the boundary is higher than the flange in order to reduce stress between the flange and the window (Col. 5 lines 3-14).
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Tateishi in view of Chen to give a boundary between the flange and the window, the boundary being higher than the flange as a whole, as per the shape presented in the interface, and thus also the upper end of the second region, as well as a second section above the first section, as per the teachings of Adams. One would be motivated to do so to reduce the stress between flange and the window.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of upper dome interface that would tend to point toward the non-obviousness of freely selecting a higher boundary/interface.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Tateishi teaches a preheat ring (susceptor ring 4) disposed between the susceptor and the liner (the position of where 4 is between 3a and 9 qualifying it to be said preheat ring), wherein at least a portion of the third region overlaps the preheat ring in a plan view (the third region inner periphery overlapping the outer periphery of the preheat ring, the limitation being interpreted as only positively reciting the portion of the third region), and wherein the boundary between the first section and the second section is positioned at a higher level than an upper end of the first region (as per the teachings of Adams in claim 1, where the boundary is positioned higher than the flange overall), wherein the liner comprises a first liner (top of 3a) and a second liner (bottom of 3a, separated by 16 from the top of 3a), wherein the inner sidewall of the base plate directly contacts the first liner (as 3d and 3c contact 3a and 3b), wherein the first liner is disposed on the second liner (as 3b is the upper complementing portion to 3a), wherein an entire upper surface of the first liner directly contacts the first section (as shown above), wherein the entire lower surface of the second region and an lower surface of the first region are coplanar with each other (as they are all flat against 3b, 3c) Appln. No.: 15/869,905 wherein the preheat ring 4 directly contacts the second liner (bottom of 3a) and is spaced apart from the susceptor (as shown in the space between 4 and and 9d), wherein the second liner (bottom of 3a) comprises an upper surface vertically overlapping the third region of the first section (as the third region is above the liner of the bottom of 3a), wherein an upper surface of the preheat ring and the upper surface of the second liner are coplanar with each other:

    PNG
    media_image4.png
    498
    603
    media_image4.png
    Greyscale

wherein the preheat ring includes a first ring portion (the outer circumference of 4) vertically overlapping the third region (portion, wherein this limitation is interpreted as the portion of the preheat ring that overlaps the third region portion above), and a second ring portion extending from the first ring portion and vertically overlapping the second section (or the portion of the window):

    PNG
    media_image5.png
    281
    490
    media_image5.png
    Greyscale

wherein the first liner includes an upper body, and a lower body below the upper body and extending from a portion of the upper body, wherein the lower body has a first lower surface, a first side surface contacting the base plate, and a second side surface opposing the first side surface, wherein the upper body has a second lower surface, and wherein the second liner has a first surface facing and spaced apart from a first lower surface of the lower body, a second surface facing and spaced apart from the second side surface of the lower body, and a third surface facing and spaced apart from the second lower surface of the upper body:

    PNG
    media_image6.png
    673
    702
    media_image6.png
    Greyscale
  	In regards to Claim 4, Tateishi teaches the second region has the same thickness as the first region (as broadly recited in the overall approximate thicknesses, portions of thicknesses being exactly the same), and wherein the second region joins the first region, as generally shown above in Fig. 1.
In regards to Claim 5, Tateishi does not expressly teach entire portion of the second region has the same thickness as the first region.  
Adams teaches that the flange portion of 22F of Fig. 2A-2C does not have a top protrusion.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the top of the flange/first and second regions that would tend to point toward the non-obviousness of freely selecting a flat top surface, as per the teachings of Adams.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. Thus it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Tateishi to make the top of the flange flat as per the teachings of Adams. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 6, Tateishi in view of Chen and Adams teaches fifth region is provided in the periphery of the upper dome (as it is adjacent to the boundary and not the middle of the dome) and wherein the fifth region of the second section is closer to the first section of the upper dome than the fourth region of the second section as the fourth region is the middle of the dome in the second section.  
In regards to Claim 7, Tateishi in view of Chen and Adams teaches the second section of the upper dome has an upper surface with a first radius of curvature (as Chen teaches a curved upper window) and a lower surface with a second radius of curvature greater than the first radius of curvature (as the bottom surface of the window is flat).
In regards to Claim 8, Tateishi in view of Chen and Adams at least a portion of the second section of the upper dome has a lower surface that is flat and an upper surface that is convex, as the dome is curved on the outside of the chamber and flat on the bottom, as per the rejection of Claim 1 above. 
In regards to Claim 12, Tateishi teaches a semiconductor process chamber (epitaxial reactor 1 Fig. 1) comprising: a susceptor 9; a base plate 3b (external wall outer layers) surrounding the susceptor 9; a liner assembly 3a (inner layer of external wall) on an inner sidewall of the base plate; a preheat ring 4 between the susceptor and the base plate, and surrounding the susceptor; and an upper dome 5 coupled to the base plate and covering an upper surface of the susceptor 9, the upper dome comprising: a first section on an upper surface of the base plate; and a second section extending from the first section and overlapping the susceptor, 6 wherein the first section comprises a first region on the upper surface of the base plate, a second region extending from the first region past the base plate, overlapping the liner assembly completely in a plan view, and a third region extending from the second region with a decreasing thickness to contact the second section, wherein the second section is more transparent than the first section, wherein the second section of the upper dome includes a fourth region in the center of the upper dome, and a fifth region between the third region of the first section and the fourth region of the second section, wherein the fourth region has a thickness greater that the fifth region, wherein the liner assembly comprises a first liner and a second liner, wherein the inner sidewall of the base plate directly contacts the first liner, wherein the first liner is disposed on the second liner, wherein an entire upper surface of the first liner directly contacts the first section, wherein an entire lower surface of the second region and an lower surface of the first region are coplanar with each other, wherein the preheat ring directly contacts the second liner and is spaced apart from the susceptor, wherein the second liner comprises an upper surface vertically overlapping the third region of the first section,7  Appln. No.: 15/869,905wherein an upper surface of the preheat ring and the upper surface of the second liner are coplanar with each other, wherein the preheat ring includes a first ring portion vertically overlapping the third region, and a second ring portion extending from the first ring portion and vertically overlapping the second section, wherein the first liner includes an upper body, and a lower body below the upper body and extending from a portion of the upper body, wherein the lower body has a first lower surface, a first side surface contacting the base plate, and a second side surface opposing the first side surface, wherein the upper body has a second lower surface, and wherein the second liner has a first surface facing and spaced apart from a first lower surface of the lower body, a second surface facing and spaced apart from the second side surface of the lower body, and a third surface facing and spaced apart from the second lower surface of the upper body, (Col. 4 line 25-Col. 9 line 44), as per the rejections of Claims 1, 2, 4, 5, 6, 7, 8 (and the annotated drawings) above combined.
Tateishi does not expressly teach that the fourth region has a thickness greater that the fifth region or that the second section includes a portion positioned at a higher level than the first section.  
Chen teaches a plasma processing apparatus for processing a semiconductor wafer Fig. 2, 8 where the upper window 18 can have many different shapes, such as a uniform thickness in Fig. 4, or a step-wise increased thickness (as shown in Fig. 7), or a thickness that is curved to be greater in the middle than in the peripheral edge (as shown in Fig. 8), and a thickness that is slanted to be greater in the middle than in the edge (as shown in Fig. 9, Col. 5 line 56-Col. 6 line 62). Chen teaches a thickened central portion of the window can be inside or outside of the chamber 12, and that different characteristic cross sections, configurations, materials, and window thicknesses may be found to be more efficacious for particular applications (Col. 6 lines 56-62).
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the window in terms of thickness that would tend to point toward the non-obviousness of freely selecting any of the shapes of Chen.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. 
Moreover, as Chen teaches that the upper chamber dome/window can be flat, or curved and that the thickened central portion can be on the outside of the chamber (so that the curve is on top), Chen expressly teaches that a window of a wafer treatment chamber can have many different shapes such that it is it is considered obvious to one of ordinary skill in the at before the effective filing date to have modified the window/dome of Tateishi to have a thickness that is greater in the middle on the outside of the chamber as per the teachings of Chen, thus resulting in a portion that has a second section that has a higher portion than the first section.
Tateishi in view of Chen do not expressly teach that the boundary is positioned at a higher level than an upper end of the second region or that a second section has a portion that is positioned at a higher level than the first section.
Adams teaches a window 12 Fig. 1-2C which has a peripheral flange 12F and a central window 12W, the flange and window forming and overall boundary 22S, which is a support interface, which confines the thermal expansion of the window with a specific radius of curvature, the curvature also providing a sufficient bow to withstand window pressure differentials between room temperature and high temperatures and high and low pressures (Col. 2 line 64-Col. 5 line 59). The boundary/interface 22S is positioned at the top portion of the flange with the curved window, such that the top portion of the boundary is higher than the flange in order to reduce stress between the flange and the window (Col. 5 lines 3-14).
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Tateishi in view of Chen to give a boundary between the flange and the window, the boundary being higher than the flange as a whole, as per the shape presented in the interface, and thus also the upper end of the second region, as well as a second section above the first section, as per the teachings of Adams. One would be motivated to do so to reduce the stress between flange and the window.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of upper dome interface that would tend to point toward the non-obviousness of freely selecting a higher boundary/interface.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 13, Tateishi in view of Chen and Adams teaches wherein the boundary between the first section and the second section is positioned at a higher level than an upper end of the first region, and wherein an entire upper surface of the first liner directly contacts an entire lower surface of the second region of the first section, as per the rejection of Claims 1, 2 and 4 above.
In regards to Claim 16, Tateishi in view of Chen and Adams teach wherein the second section gradually increases in thickness in a direction away from the first section, as the shapes taught in Chen, create a gradual domed shape of the upper surface of the dome, as shown in Fig. 8.
In regards to Claim 24, Tateishi teaches wherein in the plan view, the third region extends beyond an edge of the preheat ring directly contacting the liner, as it overlaps the preheat ring’s outer circumference.  
In regards to Claim 25, Tateishi teaches a lower surface of the second region is coplanar with an upper surface of the liner, as the second region rests on the upper surface of the liner.

Claims 10, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7785419 to Tateishi et al in view of United States Patent No. 5226967 to Chen and United States Patent No. 5085887 to Adams et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2016/0020086 to Tsai et al.
The teachings of Tateishi in view of Chen and Adams are relied upon as set forth in the above 103 rejection.
In regards to Claim 10, Tateishi teaches upper lamps 30 and lower lamps (similar structures under 6 in Fig. 1).
Tateishi in view of Chen and Adams does not expressly teach an upper reflector above the upper dome; upper lamps coupled to the upper reflector; a lower reflector below the lower dome; and lower lamps coupled to the lower reflector.  
Tsai teaches a semiconductor process chamber 110 Fig. 1 comprising: a susceptor 114; a base plate 125 surrounding the susceptor; an upper clamp ring 124 coupled to an upper surface of the base plate; a lower clamp ring 126 coupled to a lower surface of the base plate; a liner 130, 132 on an inner sidewall of the base plate; a lower dome 104 extending from the base plate and the lower clamp ring and covering a lower surface of the susceptor; and an upper dome 102, Tsai teaches an upper reflector (top 113) above the upper dome; upper lamps (top 111) coupled to the upper reflector; a lower reflector (bottom 113) below the lower dome; and lower lamps (bottom 111) coupled to the lower reflector, as shown in the annotated copy of Fig. 1 below [0030-0108]. 

    PNG
    media_image7.png
    800
    632
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the generic lamp arrangement of Aboagye in view of Carlson with the upper and lower lamps with reflectors, as art-recognized equivalent means for providing lamps as per the teachings of Tsai.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 18, Tateishi teaches semiconductor process chamber (epitaxial reactor 1 Fig. 1) comprising: a susceptor 9; a base plate 3b (external wall outer layers) surrounding the susceptor 9; an upper dome 5 coupled to the base plate and disposed above the susceptor; a lower dome 6 coupled to the base plate and disposed below the susceptor; a liner assembly 3a on an inner sidewall of the base plate between the upper dome and the lower dome;  and a preheat ring 4 between the liner and the susceptor, and coplanar with the susceptor, 9wherein the upper dome includes a first section and a second section extending from the first section, wherein the second section is more transparent than the first section, and wherein the first section includes a first region on an upper surface of the base plate, a second region extending from the first region past the base plate, overlapping the liner assembly completely in a plan view, and a third region extending from the second region with a decreasing thickness in a direction away from the second region to contact the second section, wherein the second section of the upper dome includes a fourth region in the center of the upper dome, and a fifth region between the third region of the first section and the fourth region of the second section, wherein the liner assembly comprises a first liner and a second liner, wherein the inner sidewall of the base plate directly contacts the first liner, wherein the first liner is disposed on the second liner, wherein an entire upper surface of the first liner directly contacts the first section, wherein an entire lower surface of the second region and an lower surface of the first region are coplanar with each other, wherein the preheat ring directly contacts the second liner and is spaced apart from the susceptor, wherein the second liner comprises an upper surface vertically overlapping the third region of the first section, 10 Appln. No.: 15/869,905 wherein an upper surface of the preheat ring and the upper surface of the second liner are coplanar with each other, wherein the preheat ring includes a first ring portion vertically overlapping the third region, and a second ring portion extending from the first ring portion and vertically overlapping the second section, wherein the first liner includes an upper body, and a lower body below the upper body and extending from a portion of the upper body, wherein the lower body has a first lower surface, a first side surface contacting the base plate, and a second side surface opposing the first side surface, wherein the upper body has a second lower surface, and wherein the second liner has a first surface facing and spaced apart from a first lower surface of the lower body, a second surface facing and spaced apart from the second side surface of the lower body, and a third surface facing and spaced apart from the second lower surface of the upper body, as per the rejections of Claims 1, 2, 4, 5, 6, 7, 8 (and the annotated drawings) above combined.
Tateishi does not expressly teach that the fourth region has a thickness greater that the fifth region or that the second section includes a portion positioned at a higher level than the first section.  
Chen teaches a plasma processing apparatus for processing a semiconductor wafer Fig. 2, 8 where the upper window 18 can have many different shapes, such as a uniform thickness in Fig. 4, or a step-wise increased thickness (as shown in Fig. 7), or a thickness that is curved to be greater in the middle than in the peripheral edge (as shown in Fig. 8), and a thickness that is slanted to be greater in the middle than in the edge (as shown in Fig. 9, Col. 5 line 56-Col. 6 line 62). Chen teaches a thickened central portion of the window can be inside or outside of the chamber 12, and that different characteristic cross sections, configurations, materials, and window thicknesses may be found to be more efficacious for particular applications (Col. 6 lines 56-62).
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the window in terms of thickness that would tend to point toward the non-obviousness of freely selecting any of the shapes of Chen.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. 
Moreover, as Chen teaches that the upper chamber dome/window can be flat, or curved and that the thickened central portion can be on the outside of the chamber (so that the curve is on top), Chen expressly teaches that a window of a wafer treatment chamber can have many different shapes such that it is it is considered obvious to one of ordinary skill in the at before the effective filing date to have modified the window/dome of Tateishi to have a thickness that is greater in the middle on the outside of the chamber as per the teachings of Chen, thus resulting in a portion that has a second section that has a higher portion than the first section.
Tateishi in view of Chen do not expressly teach that the boundary is positioned at a higher level than an upper end of the second region or that a second section has a portion that is positioned at a higher level than the first section.
Adams teaches a window 12 Fig. 1-2C which has a peripheral flange 12F and a central window 12W, the flange and window forming and overall boundary 22S, which is a support interface, which confines the thermal expansion of the window with a specific radius of curvature, the curvature also providing a sufficient bow to withstand window pressure differentials between room temperature and high temperatures and high and low pressures (Col. 2 line 64-Col. 5 line 59). The boundary/interface 22S is positioned at the top portion of the flange with the curved window, such that the top portion of the boundary is higher than the flange in order to reduce stress between the flange and the window (Col. 5 lines 3-14).
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Tateishi in view of Chen to give a boundary between the flange and the window, the boundary being higher than the flange as a whole, as per the shape presented in the interface, and thus also the upper end of the second region, as well as a second section above the first section, as per the teachings of Adams. One would be motivated to do so to reduce the stress between flange and the window.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of upper dome interface that would tend to point toward the non-obviousness of freely selecting a higher boundary/interface.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
Tateishi in view of Chen and Adams does not expressly teach an upper reflector above the upper dome; upper lamps coupled to the upper reflector; a lower reflector below the lower dome; and lower lamps coupled to the lower reflector.  
Tsai teaches a semiconductor process chamber 110 Fig. 1 comprising: a susceptor 114; a base plate 125 surrounding the susceptor; an upper clamp ring 124 coupled to an upper surface of the base plate; a lower clamp ring 126 coupled to a lower surface of the base plate; a liner 130, 132 on an inner sidewall of the base plate; a lower dome 104 extending from the base plate and the lower clamp ring and covering a lower surface of the susceptor; and an upper dome 102, Tsai teaches an upper reflector (top 113) above the upper dome; upper lamps (top 111) coupled to the upper reflector; a lower reflector (bottom 113) below the lower dome; and lower lamps (bottom 111) coupled to the lower reflector, as shown in the annotated copy of Fig. 1 below [0030-0108]. 

    PNG
    media_image7.png
    800
    632
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the generic lamp arrangement of Aboagye in view of Carlson with the upper and lower lamps with reflectors, as art-recognized equivalent means for providing lamps as per the teachings of Tsai.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A. 
In regards to Claim 20, Tateishi teaches at least a portion of the third region overlaps the preheat ring in a plan view, as the inner circumference of the third region overlaps the outer circumference of the preheat ring, as per the annotated figures of Tateishi above.  
In regards to Claim 22, Tateishi teaches the fifth region is provided in the periphery of the upper dome and wherein the fifth region is closer to the first section than the fourth region, as the fourth region is in the middle of the dome and the fifth region is on the periphery.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7785419 to Tateishi et al in view of United States Patent No. 5226967 to Chen and United States Patent No. 5085887 to Adams et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2014/0261185 to Aboagye et al.
 The teachings of Tateishi in view of Chen and Adams are relied upon as set forth in the above 103 rejection.
In regards to Claim 21, Tateishi in view of Chen and Adams a boundary between the first section and the second section is positioned at a higher level than an upper end of the first region, as per the 103 rejection above.  
Tateishi in view of Chen and Adams do not expressly teach the susceptor includes a wafer guard portion that surrounds a semiconductor wafer placed on the susceptor. 
Aboagye teaches a semiconductor process chamber 100 Fig. 1A comprising: a susceptor 106; a base plate 136 surrounding the susceptor; an upper clamp ring 130 coupled to an upper surface of the base plate; a lower clamp ring (as identified as the ring protrusion containing 182 in Fig. 1A) coupled to a lower surface of the base plate; a liner 163 on an inner sidewall of the base plate; a lower dome 114 extending from the base plate and the lower clamp ring and covering a lower surface of the susceptor; and an upper dome (128 in Fig. 1A, and more specifically 200 in Fig. 2A, 2C) extending from the base plate and the upper clamp ring and covering an upper surface of the susceptor, the upper dome comprising: a first section (204 as shown in Fig. 2C and as shown in the annotated copy of Fig. 1A below) coupled between the base plate and the upper clamp ring; and a second section 202 extending from the first section and more transparent than the first section (204 is opaque and 202 is transparent, [0080, 0030-0103]):

    PNG
    media_image8.png
    633
    935
    media_image8.png
    Greyscale

Aboagye teaches the susceptor includes a wafer guard portion (lip of 106) that surrounds a semiconductor wafer placed on the susceptor, and 7 wherein a boundary between the first section and the second section is positioned at a higher level than an upper end of the first region (as shown by how the upper portion of the boundary is above the first section in Fig. 1A.  
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213  USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus it 
would be obvious to one of ordinary skill in the art, to have substituted the flat susceptor of Tateishi with the susceptor with a lip of Aboagye, as an art analogous equivalent susceptor for another. See MPEP 2143, Motivations B.
The resulting apparatus fulfills the limitations of the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        


/Jeffrie R Lund/Primary Examiner, Art Unit 1716